DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 7-11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WO 2016/074250 A1 (hereinafter referred to as “Wang”) in view of Peng et al. US 2020/0120701 A1 (hereinafter referred to as “Peng”). Note Wang was cited by the applicant in the IDS received 18 May 2021.
As to claims 1, 6, and 11, Wang teaches a wireless resource scheduling method, comprising:
determining, by a network side equipment, a transmission length type of a first channel within a target time unit for user equipment (UE) (pages 14-15); and
notifying the UE, by the network side equipment, of the transmission length type of the first channel within the target time unit, and performing data transmission with the UE within the target time unit based on the transmission length type of the first channel (pages 14-15);
wherein the network side equipment performing data transmission with the UE within the target time unit based on the transmission length type of the first channel comprises:
determining, by the network side equipment, a transmission time length within the target time unit of one or more types of channels including the first channel based on the transmission length type of the first channel and a channel type of the first channel (page 8); and
performing, by the network side equipment, data transmission with the UE based on the transmission time length of the one or more types of channels (pages 12-15; figure 6).
	Although Wang teaches “A wireless resource scheduling method…the transmission length type of the first channel and a channel type of the first channel,” Wang does not explicitly disclose “and one or both…the target time unit”.
However, Peng teaches determining, by the network side equipment, a transmission time length within the target time unit of one or more types of channels including the first channel based on the transmission length type of the first channel, a channel type of the first channel, and one or both of a first parameter value and a second parameter value; wherein the first parameter value indicates a minimum time length of an interval between a downlink signal and an immediately subsequent uplink signal, and the second parameter value indicates a minimum time length of downlink transmission within the target time unit, with the downlink transmission starting at the starting position of the target time unit (¶¶49-54, 128, 169-172, and 191-195; figures 2, 4-9, 16, 18, and 20: base station determines, for example, transmission time lengths of PDCCH, PDSCH, and PUSCH/PUCCH the time unit length ratio between the channels, the first channel being PDSCH, and one or both of K1 indicating the time between PDSCH and PUCCH/PUSCH and K0 indicating the length of PDSCH, PDSCH starting at starting position 0); and
performing, by the network side equipment, data transmission with the UE based on the transmission time length of the one or more types of channels (¶¶49-54, 128, 169-172, and 191-195; figures 2, 4-9, 16, 18, and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by including “and one or both…the target time unit” as taught by Peng because it provides Wang’s method with the enhanced capability of maintaining continuous downlink transmission regardless of time unit length ratio between the channels (Peng, ¶¶49-54, 128, 169-172, and 191-195; figures 2, 4-9, 16, 18, and 20).
As to claims 4, 9, and 14, Wang in view of Peng teaches the wireless resource scheduling method according to claim 1.
Peng further teaches selecting, by the network side equipment, one value from a value set of first parameters as the first parameter value, and sending to the UE a first bit identifier indicating the selected first parameter value; and/or selecting, by the network side equipment, one value from a value set of second parameters as the second parameter value based on number of symbols required to be occupied for transmitting downlink control information (DCI) and/or number of symbols required to be occupied for transmitting downlink measurement reference signals, and sending to the UE a second bit identifier indicating the selected second parameter value (¶¶131-147; figure 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang in view of Peng by including “selecting…second parameter value” as further taught by Peng for the same rationale as set forth in claim 1 (Peng, ¶¶49-54, 128, 169-172, and 191-195; figures 2, 4-9, 16, 18, and 20).
As to claims 5, 10, and 15, Wang in view of Peng teaches the wireless resource scheduling method according to claim 1. Wang further teaches wherein the network side equipment notifying the UE of the transmission length type of the first channel within the target time unit comprises: sending, by the network side equipment, a third bit identifier to the UE by means of downlink control information (DCI), with the third bit identifier indicating the transmission length type of the first channel (page 14).

Allowable Subject Matter
Claims 3, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469